 In the Matter of HARNISCIIFEGER CORPORATION, EMPLOYERandINTER-NATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT & AGRICULTURALIMPLEMENT WORKERS OF AMERICA, C. I. 0., PETITIONERCase No. 18-RC-378.-Decided September 30, 104.9DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Clarence A..Meter, hearing officer.The hearing officer's rulings made at the hear-ing are free from prejudicial error and are. hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has. delegated its powers .in connection withthis case to a three-member panel [Members Houston, Reynolds, andMurdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3. -A: question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unit.appropriate for the purposes of collective bargaining within the meaning of Section 9 (b) of the Act:All production and maintenance employees at the Employer's:Escanaba, Michigan, plant, excluding office clerical employees, watch--men, and all supervisors as defined in the Act.''The Petitioner would include the foreman's clerk in the unit : the Employer wouldexclude this employee, contending that his work is like that of the office clerical employees.The foreman's clerk, an hourly paid employee, keeps a progress record of work in the shop,including material cards, labor cards, and route cards.This information is used for costaccounting purposes.He performs this clerical work, which constitutes 85 percent ofhis time, at a desk located in the production department of the plant.The remainder ofhis time is spent doing errands and occasional physical tasks about the plant.We findnothing here that suggests departing front our usual rule of including factory clericalsin the same unit with production and maintenance employees. Accordingly, we will'include the foreman's clerk in the unit. SeeMatter of Chrysler Corporation,76 N. L. R. B_55 ; Matter of Welding Shipyards Inc.,81 N. L. R. B. 936;Matter of Clayton Mark d Co.,76 N. L. R. B. 230.Both the Petitioner and the Employer would include the three group leaders in the unit-However, from the record, the three employees presently so classified have authority togd N. L. R. B., No. 42.325867351-50-vol. 86-22 326DECISIONS OF NATIONAL LABOR RELATIONS BOARD5.The Employer moved to dismiss the petition on the ground thatthe instant representation proceeding is premature. If this motion isdenied, the Employer requests that the election be postponed until atleastOctober or November of 1949. The record discloses that theEscanaba Truck Crane Plant is a new plant and has been in operationsinceJanuary 1949. The Employer testified that it had approximately80 employees at the time of the hearing, and it expected its full com-plement of approximately 200 employees to be reached betweenOctober 15 and November 30 of 1949.However, this expected expan-sion is contingent upon business conditions.As the record disclosesthat the present complement is a representative and substantialsegment of the working force which will be eventually employed, andas an election directed at this time in any case will not be held untilOctober, we deny the motion of the Employer.We shall direct that anelection for the unit found appropriate be conducted within the cus-tomary period?DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret.ballot shall be conducted as early as possible, but not later than30 days from the (late of this Direction, under the direction andsupervision of the Regional Director for the Region in which thiscase washeard, and subject to Sections 203.61 and 203.62 of NationalLabor RelationsBoardRules andRegulations, among the employeesin the unit found appropriate in paragraph numbered 4, above, whowere employed during the pay-roll period immediately precedingthe date of this Direction of Election, including employees who didnot work during said pay-roll period because they were ill or onvacation or temporarily laid off, but excluding those employees whohave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, and also excluding em-ployees on strike who are not entitled to reinstatement, to determinewhether or not they desire to be represented, for purposes of col-lective bargaining, by International Union, United Automobile, Air-craft & Agricultural Implement Workers of America, CIO.fire,and at least one has exercised this authority.Each directs a number of employeesand receives a pay differential of 5 to 10 cents per hour over the employees whose work hedirects.The employees at present classified in this category will eventually be classifiedas foremen when conditions in the plant so warrant.Thus, while employees classified asgroup leaders in the future will undoubtedly have less supervisory authority, we find thatthose now so classified are supervisors within the meaning of the Act.For such reason,we shall exclude the three employees at present classified as group leaders from the unitfound appropriate.2Matter of Ford Motor Company, Canton Forge Plant,Canton,Ohio,80 N. L. R. B.1094;Matter of American Enka Corporation(Lowland),80 N. L.R. B. 298;Matter ofNorway Needlecraft Corporation,75 N.L. R. B. 738.